Exhibit 10.2

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO 364-DAY REVOLVING CREDIT AGREEMENT dated as of May 19,
2006 (the “Third Amendment”), is executed by and among WINMARK CORPORATION, a
Minnesota corporation (the “Company”), WINMARK CAPITAL CORPORATION, a Minnesota
corporation (“WCC”), WIRTH BUSINESS CREDIT, INC. (formerly known as Winmark
Business Solutions, Inc.), a Minnesota corporation (“WBC”), GROW BIZ GAMES,
INC., a Minnesota corporation (“Grow-Biz” and, together with the Company, WCC
and WBC, the “Loan Parties” and individually and without distinction, a “Loan
Party”), and LASALLE BANK NATIONAL ASSOCIATION, a national banking association
(the “Lender”).

 

RECITALS

 

A.            The Loan Parties and the Lender are parties to that certain
364-Day Revolving Credit  Agreement dated as of September 30, 2004, as amended
by that certain First Amendment to 364-Day Revolving Credit Agreement dated as
of August 26, 2005, and that certain Second Amendment to 364-Day Revolving
Credit Agreement dated as of March 31, 2006 (as amended, supplemented or
modified, the “Credit Agreement”).

 

B.            The Loan Parties and the Lender wish to amend the Credit Agreement
pursuant to the terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Loan Parties and the Lender hereby agree as follows:

 

AGREEMENTS

 

1.             DEFINITIONS.  Capitalized words and phrases used herein without
definition shall have the respective meanings ascribed to such words and phrases
in the Credit Agreement.

 

2.             AMENDMENTS.

 

2.1.          Amended Definition.  Section 1.1 of the Credit Agreement is hereby
amended by amending the existing definition of “Tangible Net Worth” as it
appears therein to read in its entirety as follows:

 

“Tangible Net Worth”:  As of any date of determination, the sum of the amounts
set forth on the balance sheet of the Company and the Subsidiaries as total
shareholder equity of the Company and the Subsidiaries, plus any Subordinated
Debt, plus, until December 31, 2006, the Stock Repurchase Amount, minus the book
value of all intangible assets of the Company and the Subsidiaries (including
all such items as goodwill, trade names, service marks,

 

--------------------------------------------------------------------------------


 

copyrights, patents, licenses, deferred items, unamortized debt discount,
prepaid expenses and any other items deemed intangible by the Lender), minus
Investments in non-public companies net of cash dividends received in respect of
such Investments.

 

2.2.          New Definitions.  Section 1.1 of the Credit Agreement is hereby
amended by adding thereto in the proper alphabetical order the following
definitions:

 

“Stock Repurchase”:  The repurchase by the Company from Rush River Group, LLC of
420,000 shares of the Company’s common stock in accordance with the Company’s
stock repurchase plan and as approved unanimously by the independent directors
of the Company’s board of directors and audit committee.

 

“Stock Repurchase Amount”:  The amount paid by the Company for the Stock
Repurchase, which amount shall not exceed $9,891,000.

 

3.             CONDITIONS PRECEDENT.  This Third Amendment shall become
effective as of the date above first written after receipt by the Lender of, or
compliance by the Loan Parties with, the following:

 

3.1.          Third Amendment.  This Third Amendment duly executed by each Loan
Party.

 

3.2.          Authorization Documents.  (a) For each Loan Party, resolutions of
its board of directors (or similar governing body) approving and authorizing
each Loan Party’s execution, delivery and performance of this Third Amendment
and the related Loan Documents to which it is a party and the transactions
contemplated hereby, and (b) for the Company, in addition to the resolutions
required pursuant to Section 3.2(a), resolutions of the Company’s independent
directors of the board of directors and audit committee approving unanimously
and otherwise authorizing the Stock Repurchase, and the entire board of
directors confirming that (i) the steps necessary to qualify the Stock
Repurchase as exempt from the provisions of Section 16(b) of the Exchange Act
have been taken, (ii) all material facts regarding the Stock Repurchase have
been disclosed to the Company’s board of directors and audit committee, and
(iii) the Company’s board of directors and audit committee are unaware of any
omissions of material facts that would make the statements made with respect to
the Stock Repurchase misleading under the circumstances.

 

3.3.          Other Conditions.  The Loan Parties shall have satisfied such
other conditions as specified by the Lender, including the delivery of such
other documents, certificates and resolutions as the Lender may request.

 

4.             CONDITION SUBSEQUENT.  In connection with distribution of the
proceeds of the Loan which will be used to consummate the Stock Repurchase, the
Company shall deliver to the Lender, as a condition to the making of such Loan
and in accordance with Section 12.2.2 of the Credit Agreement, a certificate
executed by an officer of the Company on behalf of the

 

--------------------------------------------------------------------------------


 

Company, certifying as to, after giving effect to the Stock Repurchase, (i) the
matters set forth in Section 12.2.1 of the Credit Agreement, (ii) the Company’s
compliance with Section 10.4 of the Credit Agreement, and (iii) that the Stock
Repurchase does not violate any federal or state securities laws.

 

5.             CONSENT.

 

5.1.          Stock Repurchase.  Subject to the terms of this Third Amendment, 
including the conditions precedent set forth in Section 3 hereof and the
conditions subsequent set forth in Section 4 hereof, the Lender hereby consents
to the Stock Repurchase and agrees with the Company that, notwithstanding
anything to the contrary in Section 11.7 of the Credit Agreement, the Company
may consummate the Stock Repurchase.

 

5.2.          Limited Consent.  Each Loan Party agrees that the consent set
forth in Section 5.1 hereof shall be limited to the precise meaning of the words
as written therein and shall not be deemed (a) to be a waiver or modification of
any other term or condition of the Loan Documents, or (b) to prejudice any right
or remedy that the Lender may now have or may in the future have under or in
connection with the Loan Documents.  Each Loan Party acknowledges and agrees
that the consent and amendments set forth herein are provided by the Lender as
an accommodation to the Loan Parties.  The provisions of this Third Amendment,
including Section 5.1 hereof, shall not be deemed to be a course of action upon
which any Loan Party may rely in the future, and each Loan Party hereby
expressly waives any claim to such effect.

 

6.             REPRESENTATIONS AND WARRANTIES.  Each Loan Party hereby
certifies, represents and warrants to the Lender on the date hereof after giving
effect to this Third Amendment that:

 

6.1.          Authorization.  Each Loan Party is duly authorized to execute and
deliver this Third Amendment and each other Loan Document executed by such Loan
Party in connection herewith (the “Amendment Documents”), and is and will
continue to be duly authorized to borrow monies under the Credit Agreement and
to perform its obligations under the Credit Agreement and each other Loan
Document.

 

6.2.          No Conflicts; No Consent.  The execution and delivery of this
Third Amendment and the performance by any Loan Party of its obligations
hereunder and the Amendment Documents to which it is a party do not and will not
(a) require any consent or approval of any governmental agency or authority
(other than any consent or approval which has been obtained and is in full force
and effect), (b) conflict with (i) any provision of law,  (ii) the charter,
by-laws or other organizational documents of such Loan Party, or (iii) any
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon such Loan Party or any of its properties, or
(c) require, or result in, the creation or imposition of any Lien on any asset
of any Loan Party (other than Liens in favor of the Lender created pursuant to
the Collateral Documents).

 

--------------------------------------------------------------------------------


 

6.3.          Validity and Binding Effect.  Each of the Third Amendment and each
Amendment Document is a legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.

 

6.4.          Compliance with Credit Agreement.  The representation and
warranties set forth in Section 9 of the Credit Agreement are true and correct
with the same effect as if such representations and warranties had been made on
the date hereof, with the exception that all references to the financial
statements shall mean the financial statements most recently delivered to the
Lender and except for such changes as are specifically permitted under the
Credit Agreement.

 

6.5.          No Event of Default.  No Unmatured Event of Default or Event of
Default has occurred and is continuing.

 

6.6.          Stock Repurchase.  No Loan Party has grounds to believe that the
Stock Repurchase is in violation of any federal or state securities laws, and no
Loan Party has provided any information to the Lender to such effect.

 

7.             AFFIRMATION OF CREDIT AGREEMENT; FURTHER REFERENCES; AFFIRMATION
OF SECURITY INTEREST.  The Lender and each Loan Party each acknowledge and
affirm that the Credit Agreement, as hereby amended, is hereby ratified and
confirmed in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by this Amendment, shall remain unmodified and in
full force and effect.  All references in any document or instrument to the
Credit Agreement are hereby amended and shall refer to the Credit Agreement as
amended by this Third Amendment.  Each Loan Party confirms to the Lender that
the Obligations are and continue to be secured by the security interest granted
by the Loan Parties in favor of the Lender under the Collateral Documents, and
all of the terms, conditions, provisions, agreements, requirements, promises,
obligations, duties, covenants and representations of the Company or any other
Loan Party under such documents and any and all other documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by each Loan Party.

 

8.             GENERAL.

 

8.1.          Governing Law; Severability.  This Third Amendment and each
Amendment Document shall be a contract made under and governed by the internal
laws of the State of Minnesota applicable to contracts made and to be performed
entirely within such state, without regard to conflict of laws principles.  The
provisions of Section 15.17 and 15.18 of the Credit Agreement are hereby
incorporated herein by reference.  Wherever possible each provision of this
Third Amendment and each Amendment Document shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Third Amendment or any Amendment

 

--------------------------------------------------------------------------------


 

Document shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Third Amendment or such Amendment Document.

 

8.2.          Successors and Assigns.  This Third Amendment shall be binding
upon each Loan Party, the Lender, and their respective successors and assigns,
and shall inure to the benefit of each Loan Party and the Lender, and the
successors and assigns of the Lender.

 

8.3.          Expenses.  The Loan Parties, jointly and severally, shall pay all
reasonable costs and expenses in connection with the preparation of this Third
Amendment and the Amendment Documents including, without limitation, reasonable
attorneys’ fees and time charges of attorneys who may be employees of the Lender
or any affiliate or parent of the Lender.  The Loan Parties shall pay any and
all stamp and other taxes, UCC search fees, filing fees and other reasonable
costs and expenses in connection with the execution and delivery of this Third
Amendment and the Amendment Documents, and agrees to save the Lender harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such costs and expenses.

 

8.4.          Counterparts.  This Third Amendment may be executed in any number
of counterparts, all of which shall constitute one and the same agreement.

 

[The next page is the signature page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date first above written.

 

 

WINMARK CORPORATION,

 

a Minnesota corporation

 

 

 

 

By:

/s/   Brett D. Heffes

 

 

Name: Brett D. Heffes

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.,

 

formerly known as Winmark Business Solutions, 
Inc., a Minnesota corporation

 

 

 

 

By:

/s/    Brett D. Heffes

 

 

Name: Brett D. Heffes

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

WINMARK CAPITAL CORPORATION,

 

a Minnesota corporation

 

 

 

 

By:

/s/    Brett D. Heffes

 

 

Name: Brett D. Heffes

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

GROW BIZ GAMES, INC.,

 

a Minnesota corporation

 

 

 

 

By:

/s/    Mark T. Hooley

 

 

Name: Mark T. Hooley

 

Title: Vice President and General Counsel

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,

 

a national banking association

 

 

 

 

By:

/s/     Peter N. Pricco

 

 

Name:

Peter N. Pricco

 

Title:

Vice President

 

--------------------------------------------------------------------------------